Title: To Thomas Jefferson from John Vaughan, 21 January 1806
From: Vaughan, John
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Philad. Jany 21. 1806
                        
                        I have recieved your favor of 14 Inst. with 30 D. enclosed In conformity to your wishes I have paid for the
                            Freemans Journal 
                        
                     
                        up to 16 Sep. 1806
                        4
                     
                     
                        To Irwin & Kelly in full for Philad Repository
                        2
                     
                     
                        Richard Folwell for Spirit of the Rep to No 34 inclusive
                        2
                     
                  
                        he proposes to continue it—as it may be irregular
                        I took the receipt in this way—
                  Petit Censeur—The Editor Daudit has left town, as is suggested for Debt—the
                            work is discontinued—I am endeavering to find the person duely authorised to recieve when I shall pay.—The Ballance of cash in my hands can then be returned or appropriated as you may direct—I shall always with
                            pleasure extend to any Commissions you may wish executed here—
                        I am sorry that the Minerals sending on from Gen Wilkinson have been so much destroyed by bad packing—such
                            as they are we shall be pleased to recieve them—The Box Sent by Mr Lewis is thus arranged—The Seeds very few in number
                            sent to M Hamilton The Herbary or Dried plants refered to D Barton—The Earths & a few minerals refered to Leybut—The
                            Lauerta recd by M Wingate is in D Bartons hands for description—it is yet alive—M Ancora is employed to draw it—A Description of it is found in Clavigero’s histy. Mexico who took it from Hernandez where there is a better description
                            & two wooden plates of it—The head or Skull recd from D Brown thro’ you, appears to be the Pecary or Mexican Hog,
                            it agrees with Daubentons plates & with the live ones now exhibiting here—Dr Wistar has examined them—from the
                            aperture on the back they squirted a fœtid liquor on the Dr—The
                            Skeleton of an Elephant which we have been long trying to procure has lately arrived a present from the Asiatic society of
                            Calcutta—D Wistar will probably pay immediate attention to the Comparison with the Mammoth—from a slight view the
                            Differences of the Head Teeth &c are very great indeed—I know some will remark “this is true, but this is the
                            Asiatic Elephant if you had the African Elephant, that has nearly the same conformation of the Mammoth”
                        I take the liberty of enclosing a letter of Thanks for M de la Fayette for Destut-Tracys works Part. 1. 2d. I
                            find by the french Journals that the 3d part Lagique is also publishd this I suppose he will send—I shall shortly send
                            on the Certificate of M Tracy—he having been elected a member of the society.
                        I remain with great respect Dear sir Your friend & Serv
                        
                            Jn Vaughan
                            
                        
                    